Citation Nr: 1341726	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary sarcoidosis.

2.  Entitlement to service connection for pulmonary sarcoidosis.

3.  Entitlement to service connection for arthritis of the neck. 

4.  Entitlement to service connection for arthritis of the legs excluding knees.

5.  Entitlement to service connection for residuals of cold weather injuries of the legs and feet.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for tension headaches.

10.  Entitlement to service connection for laceration above the right eye.

11.  Entitlement to service connection for a skin condition of the lower extremities.

12.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for short-term memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 (cold weather injuries and arthritis of the neck and legs), November 2009 (vertigo), October 2010 (pulmonary sarcoidosis), and December 2012 (skin, back, left hip, headaches, laceration above the right eye, psychiatric disability, and memory loss), by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In August 2013, the Veteran submitted additional evidence consisting of VA and private medical records and medical treatise in support of his claims, along with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for arthritis of the neck and legs have been recharacterized as listed on the title page of this decision, as service connection is currently in effect for residuals of right knee injury with instability and degenerative joint disease of the left knee.

The reopened claim of entitlement to service connection for pulmonary sarcoidosis, and the issues of entitlement to service connection for residuals of cold weather injuries of the legs and feet, for vertigo, for a back disability, for a left hip disability, for tension headaches, for laceration above the right eye, for a skin condition of the lower extremities, for a psychiatric disability, to include PTSD, and for short-term memory loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in October 1984, the RO denied a claim for service connection for pulmonary sarcoidosis.

2.  Evidence added to the record since the prior final denial in October 1984 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating a claim for service connection pulmonary sarcoidosis.

3.  The Veteran's arthritis of the neck, diagnosed as degenerative disc disease (DDD)/degenerative joint disease (DJD) of the cervical spine was initially demonstrated many years after service, and has not been shown by the most probative evidence of record to be at least as likely as not causally related to active service.

4.  The competent and probative evidence of record does not demonstrate a current diagnosis of arthritis of the legs excluding knees.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary sarcoidosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Arthritis of the neck was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Arthritis of the legs excluding knees was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA correspondence dated in July 2008 (cold weather injuries and arthritis of the neck and legs), October 2009 (vertigo), and September 2010 (pulmonary sarcoidosis), advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claims for service connection, of his and VA's respective duties for obtaining evidence.

The case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of claims to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The notice letter provided to the Veteran in September 2010 included the criteria for reopening the previously denied pulmonary sarcoidosis claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim of service connection for pulmonary sarcoidosis was previously denied.  Thus, the criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.

The July 2008, October 2009 and September 2010 VA notice letters also notified the Veteran of the criteria for assignment of a disability rating and effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  These notice letters were provided prior to the initial adjudication of the respective claims in January 2009, November 2009, and October 2010, in compliance with Pelegrini.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran testified at the July 2013 Board hearing that he had been treated at VA medical facilities in the 1960s and these records are currently not in the claims file.  However, he also indicated during the hearing that he did not seek treatment for his pulmonary sarcoidosis in the 1960s.  He also stated during a June 2012 VA examination that he did not receive treatments for his neck condition until about 2003 when he started coming to the VA Medical Center (VAMC) in Beckley, West Virginia.  Concerning this, VA outpatient treatment records from Beckley VAMC, dated from July 1995 to April 2003, are currently of record.  Therefore, any outstanding VA treatment records from the 1960s are not relevant and do not affect the Board's consideration of the Veteran's claims to reopen a claim of service connection for pulmonary sarcoidosis, or for service connection for arthritis of the neck.  Additionally, the Board is denying the Veteran's claim of service connection for arthritis of the legs excluding knees because the evidence of record does not show arthritis of the legs other than that of the knees.  Therefore, there is no prejudice to the Veteran in not obtaining any outstanding VA medical records from the 1960s and the lack of such records is harmless with regard to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Additionally, multiple VA examinations were conducted in December 2009, June 2012, November 2012, and April 2013 to ascertain the current nature and etiology of the Veteran's claimed arthritis affecting the neck and legs.  38 C.F.R. § 3.159(c)(4).  The Board finds that, the June 2012 VA examination and opinion are adequate in addressing the issue of arthritis in the neck, as the opinion is predicated on an examination of the Veteran and a review of his claims file, as well as consideration of the Veteran's reported history.  The opinion considered the pertinent evidence of record, to include the Veteran's lay statements, and a rationale was provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the December 2009, November 2012, and April 2013 VA knee and leg examinations were based on a review of the claims file and clinical examination of the Veteran, and included sufficient detail as to the current existence of any arthritis in the lower extremities, the Board concludes that these examinations are also adequate with regard to the claim of arthritis of the legs excluding knees.  See Barr, 21 Vet. App. at 307.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above the regulation.  During the Board videoconference hearing, the VLJ identified the issues and noted the elements of the claims that were lacking to substantiate the claims for service connection.  The VLJ solicited information as to any pertinent potentially available outstanding evidence.  The VLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between current disabilities and service.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The VLJ granted 60 days for the Veteran to obtain any nexus opinions from his physicians linking the claimed disabilities to his service, which would be helpful in substantiating the Veteran's claims.  Otherwise, no pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that all due process, to include VA's duty to assist, has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran originally filed a claim for entitlement to service connection for pulmonary sarcoidosis in October 1984.  The claim was denied in an October 1984 rating decision on the basis that the currently diagnosed pulmonary sarcoidosis was not shown to have been incurred in or aggravated during military service nor was such considered to be the result of any possible exposure to CS gas.

The RO notified the Veteran of the decision in November 1984.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year period following the notice of that decision.  Thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed a claim to reopen the issue of service connection for pulmonary sarcoidosis in September 2010.  The October 2010 rating decision on appeal denied the claim to reopen the issue finding that new and material evidence had not been received.

As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence and contentions received since the final October 1984 rating decision.  After reviewing the record, the Board finds that the additional evidence and contentions received since the final rating decision are new and material within the meaning of 38 C.F.R. § 3.156(a).

Evidence submitted and obtained since the October 1984 rating decision includes VA outpatient treatment records, dated from March 1978 to April 2013; private medical records from Bluefield Regional Medical Center, dated from August 1998 to April 2003; a May 2013 report of findings summary by a private chiropractor; medical treatises regarding sarcoidosis; numerous written lay statements from the Veteran; and lay testimony from the Veteran and his representative at the July 2013 Board hearing.  Among the additional evidence received are the Veteran's hearing testimony asserting that during service, he had various environmental exposures from bugs, pine trees, dust, smoke, bombs, CS gas, building insulation, and various chemicals, including those used to clean out airplanes and Agent Orange.  Specifically, he claimed that he flew in and jumped out of C-124s that were used to spray Agent Orange.  Further, medical treatise evidence submitted by the Veteran suggests that sarcoidosis may possibly be triggered by an infection or exposure to a toxin in the environment.

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran's pulmonary sarcoidosis was related to service, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary sarcoidosis, since the October 1984 rating decision.  On this basis, the claim is reopened.


Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, such as sarcoidosis and arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Arthritis of the Neck and the Legs Excluding Knees

The Veteran contends that his arthritis of the neck and legs was caused by the impact of hitting the ground, with the weight of equipment on his back, from numerous parachute jumps that he made in service.  Through various written statements and his testimony at the July 2013 Board hearing, he described that after he completed jump school, he made 38 jumps, including 2 nights jumps, during one of which he had a big hole in the parachute, he hit the ground so hard that his body felt numb, and he was dragged by the wind across the drop zone; he felt like he broke all his bones.  On two other jumps, the parachute knocked off his helmet when he jumped out the door, and three other bad jumps caused his neck pain and stiffness.

The Veteran's Form DD-214 shows that he was awarded a Parachutists Badge.  Thus, in light of the evidence of record, and the Veteran's competent statements, the Board finds that it would have been consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).  As such, the Board concedes that the Veteran was exposed to physical strain from numerous parachute jumps during service.

The Veteran's service treatment records are negative for any neck condition or arthritis affecting the legs other than right knee chondromalacia.  In the report of medical history completed for his March 1965 separation examination, the Veteran denied arthritis.  Clinical examination of the neck and lower extremities was normal.

A January 2008 VA outpatient treatment report reflects the Veteran's complaints of neck stiffness for years and increased neck pain.  A magnetic resonance imaging (MRI) of the cervical spine revealed degenerative changes about the disc spaces, facet joints, and uncovertebral joints; and relatively mild hypertrophic neuroforaminal narrowing, but no fracture of significant spondylolisthesis.

Subsequent VA treatment reports reflect the Veteran's continuing complaints of neck pain and stiffness.  In an August 2010 VA treatment report, the Veteran complained of pain and stiffness in the neck for 20 years now.  It was noted that a March 2010 X-ray showed mild degenerative changes in the cervical spine.

A February 2011 MRI of the cervical spine revealed mild degenerative disc disease at C 5-6 and C6-7, without disc herniation or spinal stenosis.

The Veteran was provided a VA examination in June 2012.  The VA examiner noted a diagnosis of DJD of the cervical spine.  The Veteran reported that he was a paratrooper in service and jumped 38 jumps with excessive weight on his back.  He related that on two occasions, he hit the ground so hard that his helmet flew off.  He denied being seen for any neck injuries while in service.  He reported that he had always had neck pain since that time but was not seen for his neck until about 2003.  The VA examiner indicated that the claims file was reviewed.  The examiner offered an opinion that the Veteran's DJD of the cervical spine was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner noted that there were no records of injury to the Veteran's cervical spine while in service and that by his own admission the Veteran was not seen for his neck until the early 2000s, which would have been almost 40 years after discharge from the military.  The examiner also noted that the Veteran was a cable television worker until he retired and that his MRI and X-ray were not uncommon results in a patient of his age group.  The examiner added that there were signs of past vertebral fractures.

VA treatment reports dated from January 2013 reflect that the Veteran started receiving physical therapy for his neck pain.  He reported that he had neck pain since the mid 1960s.  A March 2013 X-ray of the cervical spine showed mild to moderate degenerative changes in the cervical spine.

A May 2013 report of findings summary from a private chiropractor noted mild spurring at C 2-3, C3-4, C4-5, C5-6 and disc space narrowing at C6-7.

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for arthritis of the neck and legs excluding knees.

The Veteran has current diagnoses of DDD/DJD of the cervical spine, as documented by the Veteran's VA treatment records and VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's neck arthritis was first manifested many years after service and has not been shown to be etiologically related to service.  Service treatment records are negative for any neck condition or arthritis.  Furthermore, in the report of medical history completed for his March 1965 separation examination, the Veteran denied any swollen or painful joints, "bone, joint, or other deformity, or arthritis ; clinical examination of the neck and lower extremities was normal.  The first medical evidence of a neck condition was in January 2008.

As such, the Board finds that the Veteran's current arthritis of the neck did not manifest in service or within one year after separation from service.  The Veteran does not contend, and the record does not demonstrate, that he had arthritis of the neck manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for arthritis of the neck is not warranted on a presumptive direct incurrence basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's claimed neck injury is consistent with his military duties consisting of repeated parachute jumps.  As noted above, the Board also found the Veteran's lay statements as to his parachute jumps experience to be competent and credible evidence.  However, to the extent that the Veteran is claiming continuity of symptomatology of neck arthritis, the Board finds that while the Veteran is competent to state that he had neck pain since active service, he is not credible with respect to his reports related to onset or continuity of symptoms since active service.  To that effect, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  The Veteran's disability is diagnosed as arthritis and recognized as a chronic condition.  38 C.F.R. § 3.309(a).  

Nevertheless, the Board notes the 40 year gap between separation from service and the first record of arthritis of the neck in the 2000s.  The Board does not find it reasonable that the Veteran would be experiencing neck problems since service and not mention such problems during medical treatments in service or post-service when he received treatments for other medical conditions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Further, on his May 1966 separation examination, the Veteran denied any swollen or painful joints, "bone, joint, or other deformity," or arthritis.  Additionally, while the Veteran reported at the June 2012 VA examination that he experienced neck pain and stiffness since service, and more recently, in January 2013, reported that the symptoms started in the mid 1960s, in an August 2010 VA treatment report, he reported a history of neck pain and stiffness for 20 years now, which would have been in the 1990s.  Thus, the Veteran's assertions of continuity of symptomatology are inconsistent with his other statements in the claims file, and therefore less than credible.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  In light of the above, the Board finds that service connection based on continuity of symptomatology is not warranted.

Furthermore, the June 2012 VA examiner's opinion concludes that the Veteran's current arthritis of the neck is not related to military service.  In support of this opinion, the examiner stated that the DJD of the neck is less likely related to the Veteran's military service, including the 38 jumps as a paratrooper, and noted that the MRI and X-ray findings were not uncommon results in a patient of his age group, with consideration of the fact that the Veteran worked as a cable television worker prior to his retirement.

The Board finds this VA opinion to be competent, highly probative medical evidence as to whether the Veteran's current arthritis of the neck was caused by his service.  It was based on a thorough review of the Veteran's records, including the personal interview with the Veteran, and was supported by an adequate rationale.

The Veteran submitted a May 2013 report of findings summary from a private chiropractor, which stated "this condition could easily be caused and/or related to the reoccurring trauma associated w/[with] par[a]troopers landings."  However, it is not clear to which condition the chiropractor is referring, as in the preceding sentence, all of the Veteran's medical conditions were listed, including neck pain, headaches, indigestion, vertigo, and hip pain.  Even assuming that the chiropractor referred to the Veteran's neck condition, the Board accords little probative weight to this opinion because it is not supported by any clinical rationale whatsoever.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, there is no indication that the private chiropractor ever reviewed the Veteran's entire medical history, as embodied in the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

With regard to the Veteran's claim for service connection for arthritis of the legs excluding knees, the Board finds that the evidence of record fails to establish current disability of arthritis of the legs other than arthritis of the knees.  See Degmetich, 104 F.3d at 1333.  Concerning this, during the December 2009 VA examination, the examiner asked the Veteran what he meant by his bilateral leg condition and the Veteran replied that he had tingling and numbness in both legs and feet, as well as arthritis of both his knee joints.  Additionally, the November 2012 VA examiner reported diagnoses of DJD of the right and left knees and stated that the Veteran's claimed arthritis of the legs is the same condition as his DJD of the knees and that the pain to which the Veteran was referring was a symptom of his bilateral knee condition.  Likewise, the April 2013 VA knee and leg examination revealed no diagnosis of arthritis other than the DJD of both knees.  As noted above, service connection for the Veteran's right and left knee conditions is already in effect.

Accordingly, in the absence of current disability, the criteria for establishing service connection for arthritis of the legs excluding knees have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

Additionally, existence of arthritis turns on what is not observable, namely whether there is a pathological process within the body.  Likewise, the cause of arthritis is a complex issue that cannot be determined based on mere personal observation by a lay person and is typically determined by persons with medical training.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As the Veteran has not been shown to have had the requisite medical training, he is not competent to diagnose himself with arthritis of the legs, or render a medical opinion as to etiology of arthritis of the neck.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claims for service connection for arthritis of the neck and the legs excluding knees.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim to reopen the claim for service connection for pulmonary sarcoidosis is reopened, and to that extent only the appeal granted.

Entitlement to service connection for arthritis of the neck is denied.

Entitlement to service connection for arthritis of the legs excluding knees is denied.


REMAND

As outlined above, the Board has reopened the claim of service connection for pulmonary sarcoidosis.  However, prior to appellate consideration of the issue by the Board, the Veteran must be afforded de novo consideration of the reopened claim on the merits by the RO.

The Veteran is seeking service connection for vertigo and residuals of cold injuries of the legs and feet.  Through various written statements and at his July 2013 Board hearing, the Veteran reported that he sustained multiple head traumas from hitting his head on the ground during numerous parachute jumps, a head injury during a boxing match, and an incident where he was hit by a butt of a rifle in service.  He contends that he started to experience symptoms of dizziness, lightheadedness and spinning sensation in service and he continued to experience the same symptoms ever since service.

With regard to the cold injuries of the legs and feet extremities, the Veteran has reported that his legs and feet sustained frostbite injury during a 5 day field training at Ft. Campbell, Kentucky during a snowstorm in the winter of 1964.  He described that his feet turned blue and became swollen and he could barely walk for the next few days and that most of the fellow soldiers in his platoon sustained the same frostbite injuries.  He contends that ever since that time, he experienced chronic aching in his thighs and legs, as well as skin changes, and that he had to use electric blanket all year around.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The medical evidence of record shows that the Veteran is currently being treated for vertigo.  Further, as it is conceded that the Veteran made numerous parachute jumps during service, his claimed head injuries would have been consistent with the circumstances of his military service.  Moreover, although service treatment records do not reference vertigo, the Veteran is certainly competent to provide lay evidence regarding any symptoms capable of lay observation since service, such as dizziness, lightheadedness and spinning sensation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).

With respect to the Veteran's claim of residuals of cold injuries, it is not clear whether the Veteran currently has any residuals of cold injuries.  While no current diagnosis of residuals of cold injuries is shown, the medical evidence of record reflects various symptoms affecting the Veteran legs and feet since the 1980s.  To that effect, in a November 1988 VA treatment report, the Veteran complained of ache in the legs and that he used an electric blanket.  VA treatment records from January 2008 to the present reflect that the Veteran has been treated for nonhealing wounds in the lower legs for many years, with varying diagnoses of cellulitis, abscess and rash.  An August 2008 VA podiatry report reflects a diagnosis onychomycosis (fungal infection) of the Veteran's toenails.  A December 2009 VA treatment report reflects that X-ray of the left tibia and fibula revealed atherosclerotic peripheral vascular disease.  In short, the Board finds the medical evidence ambiguous to whether the Veteran currently has residuals of cold injuries affecting the legs and feet that may be associated with the claimed frostbite injury in service.

The Veteran has never been afforded a VA examination in conjunction with these claims, and the Board finds that VA examinations are necessary to adequately decide the merits of the claims here.  McLendon, 20 Vet. App. at 83; see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, during the July 2013 Board hearing, the Veteran indicated that he received treatments at VA for his bilateral leg condition in the 1960s.  However, the earliest VA treatment record associated with the claims file is dated in March 1978, except for the reports of VA examinations conducted in June 1967 and July 1977.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, these records must be associated with the claims file before the Board can proceed with the appeal review.

Finally, by a December 2012 rating decision, the RO denied, in pertinent part, the Veteran's claims of entitlement to service connection for a back disability, for a left hip disability, for tension headaches, for laceration above the right eye, for skin condition of the lower extremities, for PTSD, and for short-term memory loss.  Subsequently, the Veteran filed a timely notice of disagreement (NOD) with these issues in March 2013.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, to date, the RO has not issued a statement of the case (SOC) addressing these issues.  Therefore, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board must remand these claims for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Beckley, West Virginia, and all associated outpatient clinics, dated from the Veteran's military discharge in March 1965.  

All attempts to obtain those records should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's current vertigo.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo is related to his military service, including the claimed repeated head traumas in service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

In rendering the opinion, the VA examiner is asked not rely solely on the lack of documentation of treatment in service as the basis for an opinion concerning etiology.

3.  Also, schedule the Veteran for a VA examination to determine the etiology of the Veteran's any current residuals of cold injuries of the legs and feet.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

Following a review of the examination findings, the service and post service medical evidence of record, and the lay statements of record, the examiner must identify any leg and/or foot disorder(s) found, and for each identified leg and/or foot disorder(s) found, the examiner must provide an opinion as to whether they are at least as likely as not (50 percent probability or more) related to the Veteran's military service, including the claimed frostbite injury sustained while in a field training during a snowstorm in service.

In particular, the examiner is requested to consider the Veteran's nonhealing wounds in the lower legs, variously diagnosed as cellulitis, abscess or rash over the years, diagnosis of onychomycosis (fungal infection) of the toenails as reflected in the August  2008 VA podiatry report, and atherosclerotic peripheral vascular disease found on X-ray of the left tibia and fibula in December 2009.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

In rendering the opinion, the VA examiner is asked not rely solely on the lack of documentation of treatment in service as the basis for an opinion concerning etiology.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for a back disability, for a left hip disability, for tension headaches, for laceration above the right eye, for skin condition of the lower extremities, for a psychiatric disability to include PTSD, and for short-term memory loss.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal to the December 2012 rating decision to the extent it denied these issues, must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to the issues, return the issues to the Board for appellate review.

6.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claim of service connection for pulmonary sarcoidosis, and readjudicate the claims for service connection for residuals of cold weather injuries of the legs and feet, and for vertigo, on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


